Order entered October      :   ,2012




                                                  In The
                                     Qiourt of 1ppea1
                            I iftj ttrict of 1xa at afta
                                        No. 05-11-01571-CR

                            RODNEY EARL DENMARK, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. F07-404420-W

                                             ORDER

         Bvletter dated. August 10. 2012, the Court sent the trial judge a letter informing her that,

except for the trial court style and number, the certification of appellant’s right to appeal was

blank.    We asked the judge to review the record and to file, within twenty-one days, a

certification that accurately reflects the trial court’s proceedings. In response, we received the

certification that had been prepared in 2007 from the original plea proceedings.          The 2007

certification does not apply to the revocation proceedings, and the appeal cannot proceed until

the Court has received a correct certification.

         Accordingly, this Court ORDERS the trial court to file, within SEVEN DAYS of the

date of this order, a certification of appellant’s right to appeal that accurately reflects the trial
court proceedings on the motion to revoke community supervision and adjudicate guilt

conducted on July 29, 2011.


           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court, and to counsel for all

parties.




                                                     DAVID L. BRIDGES
                                                     JUSTICE